Citation Nr: 1430237	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of right wrist fracture, evaluated as zero percent prior to April 20, 2010, and at 10 percent from April 20, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In December 2009, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Notably, the Veterans Law Judge who presided over the December 2009 hearing is no longer employed at the Board.  In a May 2014 letter, the Veteran was notified of his right to a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran has not since requested a new hearing.

In a January 2010 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a February 2011 rating decision, the RO increased the assigned disability rating to 10 percent, effective April 20, 2010.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).




FINDINGS OF FACT

1.  Prior to April 20, 2010, the Veteran's service-connected residuals of right wrist fracture were not manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.

2.  From April 20, 2010, the Veteran's service-connected residuals of right wrist fracture are manifested by dorsiflexion limited to 30 degrees and palmar flexion in line with the forearm; however, no ankylosis was demonstrated.

3.  The Veteran's service-connected right wrist disability does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  Prior to April 20, 2010, the criteria for a compensable rating for residuals of right wrist fracture were not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2013).

2.  From April 20, 2010, the criteria for a disability rating in excess of 10 percent for residuals of right wrist fracture have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With regard to the increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in March 2007 satisfied the duty-to-notify provisions concerning this increased rating claim.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided with notice of how disability ratings and effective dates are determined.

The Board additionally finds VA has satisfied its duty to assist the Veteran in the development of the claim decided herein.  Relevant in-service and post-service treatment records as well as VA treatment records are contained in the claims file.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was provided VA examinations in April 2010 and April 2007 with respect to the pending claim.  The examination reports contain sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The VA examinations obtained here are sufficient as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply pertinent rating criteria.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this claim has been consistent with said provisions.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable (zero percent) evaluation prior to April 20, 2010 and a 10 percent evaluation from that date.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods during the pendency of his claim for increase.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has considered whether different rating codes are "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected residuals of right wrist fracture are currently evaluated under Diagnostic Code 5215.  This Diagnostic Code assigns a 10 percent rating for dorsiflexion of the wrist that is less than 15 degrees or for palmar flexion of the wrist that is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  Ankylosis of the wrist is contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).  Favorable ankylosis of the wrist in 20 degrees and 30 degrees dorsiflexion warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.

Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion and 80 degrees of palmar flexion.  38 C.F.R. § 4.71, Plate I (2013).

In this matter, the Board notes that the Veteran was afforded a VA examination in April 2007 with respect to his right wrist disability.  The April 2007 VA examiner noted the Veteran's report of intermittent pain on the dorsal aspect of the right wrist that occurs with repetitive motions such as waxing a car, shoveling, or doing mechanic work.  The Veteran also reported that using hand tools or shoveling brings on pain after a few minutes.  He indicated that this right wrist pain is relieved by rest.  The Veteran reported that he takes Ibuprofen and Percocet to treat low back symptoms, which are also effective in treating his right wrist pain.  The Veteran stated that he is employed in sales and his right wrist affects his usual occupation in that he must change positions or rest his wrist to relieve pain.  He stated that he works through his pain.  Concerning his usual activities, he reiterated that he will stop to rest his right wrist whenever he does an activity requiring repetitive motion.  Upon physical examination, the examiner indicated there was no tenderness, redness, or swelling of the right wrist.  The examiner documented dorsiflexion of 33 degrees and 48 degrees of palmar flexion without manifestations of pain and without additional limitation after repetitive motion.  The examiner stated that he could not describe any additional limitations during flare-ups without resorting to speculation.

Pursuant to the January 2010 Board remand, the Veteran was afforded another VA examination in April 2010 at which time the examiner noted the Veteran's complaints of daily pain with certain activities.  The Veteran stated that the pain is relieved after approximately 30 minutes of rest.  The examiner indicated that the Veteran's wrist pain "is associated with the weakness, stiffness, feeling of instability with gripping, and a loss of endurance."  The examiner noted that there is a lump on the Veteran's right wrist at the site of the fracture, but no other deformity.  He further indicated that the Veteran's right wrist does not lock, subluxate, or dislocate.  Moreover, the right wrist disability "is not associated with heat, swelling...tenderness, or drainage."  The Veteran stated that he treats his right wrist pain with the Percocet that he takes for his back.  He denied flare-ups.  He also denied the use of an assistive device, such as a wrist splint.  The Veteran stated that he has not missed work as a result of his right wrist symptomatology.  The examiner noted no effusion, instability, redness, heat, abnormal movement, guarding of movement, misalignment, drainage or weakness.  The right wrist strength was 5/5.  Range of motion measurements documented dorsiflexion to 30 degrees and palmar flexion to 20 degrees.  The examiner noted that "[a]ll movements were associated with objective evidence of pain at the extremes of range of motion and the range of motion was repeated three times without decrease."  The examiner also noted a 2 cm. by 1 cm. firm palpable nontender nodule on the dorsal aspect of the Veteran's right wrist.  He stated that this nodule "is probably of soft tissue origin and does not represent a bone abnormality.  The Veteran probably sustained soft tissue trauma as well as a fracture when he injured his wrist."  The examiner further opined, "[t]he residual limitation of range of motion may well be related to the soft tissue trauma which he incurred in the accident."

Critically, a review of the evidence of record does not reveal any evidence to contradict the findings set forth by the April 2007 and April 2010 VA examiners.  Thus, prior to April 20, 2010, the evidence did not show dorsiflexion of less than 15 degrees, or palmar flexion in line with the forearm.  Consequently, the Veteran is not entitled to a compensable rating under Diagnostic Code 5215 based upon limitation of motion of the right wrist.  See 38 C.F.R. § 4.71a.

Moreover, as described above, as the Veteran is assigned a 10 percent evaluation for his right wrist disability from April 20, 2010; thus, he is in receipt of the maximum schedular rating under Diagnostic Code 5215.  The Board has considered whether the Veteran is entitled to a higher disability rating under Diagnostic Code 5214 (wrist, ankylosis of).  Crucially, the clinic record establishes that no ankylosis of the right wrist has been demonstrated during the appeal period.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical records clearly demonstrate that while the motion of the Veteran's right wrist is limited, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis of his right wrist.  There is no basis, therefore, for a higher evaluation.  Consequently, an increased rating above 10 percent is not warranted from April 20, 2010.

The Board has considered whether a higher rating is warranted for the Veteran's service-connected right wrist disability based on functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness, which results in additional disability beyond that reflected on range-of-motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Although the record shows that the Veteran experiences pain on motion, the examination report of record indicate that he has not experienced any functional loss due to his disability.  Critically, the Veteran was able to achieve dorsiflexion to 33 degrees of dorsiflexion and 48 degrees of palmar flexion prior to April 20, 2010, as well as, 30 degrees of dorsiflexion and 20 degrees of palmar flexion from April 20, 2010, despite experiencing pain on motion.   The Board therefore finds that the assignment of an additional disability rating based on DeLuca factors is not warranted at any point during the appeal period.
III.  Additional considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  In this regard, the Board does not dispute that the service-connected right wrist disability has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Review of the VA claims file demonstrates that the Veteran is currently employed.  See, e.g., the VA examination report dated April 2010.  He has not indicated that he is unable to seek or maintain employment as a result of his service-connected right wrist disability.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised by the record.
ORDER

Entitlement to a compensable evaluation for residuals of right wrist fracture prior to April 20, 2010 is denied.

Entitlement to an increased evaluation for residuals of right wrist fracture from April 20, 2010 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


